                                                                     FILED
                 IN THE UNITED STATES DISTRICT COURT                  MAY 3 O 2019
                     FOR THE DISTRICT OF MONTANA                      Clerk, U.S Courts
                            BUTTE DIVISION                            District Of Montana
                                                                      Missoula Division




  UNITED STATES OF AMERICA,
                                                       CR 18-08-BU-DLC
                  Plaintiffs,
                                                             ORDER
     vs.

  GIOVANNI RASHAD LLOYD,

                  Defendant.


      Before the Court is the United States' Unopposed Motion for Witnesses to

Appear via Video (Doc. 96).

      IT IS ORDERED that the motion (Doc. 96) is GRANTED. Witnesses may

testify via video at the June 6, 2019 sentencing hearing. The United States shall

coordinate with the Court's IT staff to ensure a working video connection.

      Dated this 30~ ay ofMay, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -1-
